Citation Nr: 0029559	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder, and 
additional unspecified disabilities, as secondary to service-
connected hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran's case was certified on appeal to the Board in 
February 2000.  The veteran later submitted a written 
statement directly to the Board that was received in July 
2000.  The letter was clearly received outside the 90 days 
allowed under 38 C.F.R. § 1304 (a) (1999).  Further, the 
veteran did not provide a waiver of consideration by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 1304 (c).  
However, the statement is cumulative of the veteran's prior 
lay statements and hearing testimony.  It does not present 
any new probative material and does not identify any new 
source of evidence.  Accordingly, as the statement provides 
no new evidence, the Board will not remand the case for 
consideration by the AOJ and will proceed to adjudicate the 
veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was granted service connection for left ear 
hearing loss in August 1958 and assigned a 10 percent 
disability.

3.  The veteran was service-connected for left ear hearing 
loss at the time of his initial injury in April 1978.

4.  A back disorder and additional unspecified disabilities 
are not shown to be secondary to service-connected left ear 
hearing loss.


CONCLUSION OF LAW

A back disorder and additional unspecified disabilities are 
not proximately due to or the result of service-connected 
left ear hearing loss.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative have not maintained, nor 
is there any indication in the record that additional 
evidence exists that should be obtained prior to adjudication 
of this claim.

I.  Background

The veteran served on active duty from June 1954 to May 1958.  
His service medical records reflect a diagnosis of hearing 
loss in the left ear.  The hearing loss was attributed to the 
veteran's exposure to noise from aircraft.  He was granted 
service connection for defective hearing in the left ear in 
August 1958 and assigned a 10 percent rating.

A VA audiological examination, dated in November 1964, noted 
a worsening of the veteran's hearing in the left ear.  
However, he had a speech reception threshold of 40 dB. and 
discrimination ability of 76 percent for the left ear.  The 
right ear hearing was normal.

The veteran submitted a claim in May 1998.  He stated that he 
wanted an increase in his "service-connected condition."  
He was afforded a VA audiological examination in July 1998.  
The results of the examination showed that the veteran had a 
profound hearing loss in his left ear, with no speech 
perception noted.  The hearing in his right ear was described 
as normal with a 0 percent speech recognition score.

The veteran's 10 percent rating was maintained by way of a 
rating decision dated in August 1998.  The veteran submitted 
a NOD in August 1998 wherein he stated that he was not 
satisfied in not getting a higher degree of disability.  He 
requested that he be scheduled for a hearing at the RO.

In September 1998, the veteran's representative submitted a 
statement that withdrew the request for the hearing.  The 
statement also noted that the veteran was not seeking an 
increased rating for his hearing loss.  Rather he was 
alleging that his current total disability was the result of 
an accident that was caused by his service-connected hearing 
loss.

The veteran submitted evidence in support of his claim in 
September 1998.  In a statement that was dated in July 1998, 
the veteran related that he suffered an accident in April 
1978 that would never had happened if had not had a service-
connected hearing loss disability.  He then provided 
information on other physical problems that had developed 
over the years to include a left leg problem, bone chips in 
his spinal cord, by-pass surgery, high cholesterol, and type 
II diabetes.  In addition, he said that the medications that 
he took to treat his physical problems had resulted in the 
loss of his previously good memory and impotence.  

The veteran also submitted a synopsis of events that related 
several occurrences between April 1978 and September 1984.  
The veteran alleges that he injured his back and leg in April 
1978 as a result of turning around to hear a co-worker 
yelling to him.  He suffered further injuries to his back 
when his co-worker tried to pull him from a ditch.  The 
events listed additional injuries to his back and left leg.  

Associated with the claims file is a discharge summary from a 
private medical facility for the period from May 7, 1985, to 
May 21, 1985.  The summary noted that the veteran was treated 
for complaints of back and left leg pain.  The onset of the 
problem was noted to be in April 1978 when the veteran 
sustained an occupational injury.  The summary did not make 
any reference to the veteran's service-connected left ear 
hearing loss being responsible for the occupational injury.  
The veteran underwent lumbar decompressive surgery for L5-S1.  
The veteran's hearing loss was referred to only by way of 
history as a discharge diagnosis.

In October 1998, the RO requested that the veteran provide 
the treatment records that related to his initial injury and 
treatment on April 21, 1978.  The veteran never provided the 
original treatment records as requested.

The veteran submitted a number of private treatment records 
that were received in December 1998.  Among the material 
submitted was correspondence from Korth Chiropractic Clinic, 
for the period from September 1978 to January 1980, which 
documented treatment provided to the veteran for a back 
injury suffered in April 1978 as well subsequent back 
injuries, beginning in July 1978.  The veteran also submitted 
correspondence/treatment records that covered a period from 
1979 to 1985 from Mankato Chiropractic Center, The 
Orthopaedic and Fracture Clinic, Dome Pipeline Corporation, 
M. W. Davis, M.D., Noran Neurological Clinic, Abbott-
Northwestern Hospital, The Institute of Low Back Care, Wenger 
Physical Therapy Services, as well as an independent medical 
examination performed by M. C. Engasser, M. D.  The cited 
evidence documents ongoing treatments provided to the veteran 
for his complaints of back and leg pain.  The records 
document multiple back injures, starting with the fall into 
the ditch in April 1978.  However, the cited evidence does 
not contain any reference to the veteran's hearing loss as 
contributing in any way to the initial fall in 1978 or being 
linked to the development of any subsequent disorder.

The veteran also submitted several lay statements in December 
1998.  He included copies of search pages from the internet 
which contained the name of an individual that he said was 
his co-worker when he was injured in 1978.  Several attempts 
to locate him had been unsuccessful.  The veteran also 
provided additional details regarding his initial fall in 
April 1978.  The veteran said that he was walking "fairly 
close" to a pipeline excavation around 7:00 p.m.  He said 
that his co-worker called to him but he could not hear the 
co-worker very well.  The veteran said that he then turned 
his head to the left while still walking.  Then a part of the 
front of the excavation gave way because of the damp terrain 
and he fell down into a watery mud hole and became stuck in 
the mud.  His co-workers attempted to pull him from the mud 
by tying a rope around him and using a pickup truck but this 
only caused him pain.  Eventually he was pulled from the mud 
by his co-workers and taken to the hospital.

The veteran testified at a hearing at the RO in June 1999.  
He provided further details regarding his fall into the 
ditch.  The veteran said that he was walking along the edge 
of the excavation when his co-worker yelled to him.  He said 
that he could not hear his co-worker very well because the 
water draining into the pit was making noise.  After he fell 
into the pit, he became stuck in waist deep mud.  The veteran 
went on to describe various physical symptoms and problems 
that he experienced and that he believed were caused by his 
initial fall.  The veteran testified that his private 
physician, B. C. McGregor, had said that his back problem was 
related to his service-connected hearing loss.  The veteran 
thought that one of his chiropractors might have also made a 
written statement to the same effect.  The veteran further 
testified that he did not have hearing aids at the time of 
his fall in 1978.  

At the hearing, the veteran submitted a copy of a deposition 
transcript related to his workman's compensation claim that 
was dated in March 1985.  The veteran's deposition is 
essentially cumulative of evidence already of record 
regarding the date of the incident in April 1978.  The 
transcript does not contain any allegation by the veteran 
that he fell into the ditch or pit because he was unable to 
hear.  The veteran said that it was dark, he was walking on 
the edge and the side gave way.  The remainder of the 
transcript relates to the veteran's various physical 
complaints.

The veteran also provided a statement from a personal friend 
and Dr. McGregor.  The friend stated that he had known the 
veteran for over 20 years and knew that the appellant's 
hearing was "not good."  He said that the veteran was in 
great pain after the accident.  The friend did not provide 
any corroboration of the veteran's claim that his hearing 
loss caused his fall.  The statement from Dr. McGregor 
indicated that he had cared for the veteran since 1979.  The 
statement did not provide any information relative to the 
circumstances of the veteran's accident in 1978.

II.  Analysis

The veteran is seeking entitlement to service connection for 
a back disorder, and other unspecified disabilities, as 
secondary to service-connected bilateral knee disabilities.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's claim essentially involves a claim for a back 
disorder that was incurred in a fall in April 1978.  He then 
suffered several subsequent back injuries and developed a 
left leg problem in the ensuing years.  He also has developed 
several medical problems related to disease such as heart 
disease, hypertension, diabetes and impotence.  The veteran 
has made general references that all of his physical and 
medical problems flow from the initial back injury from April 
1978.

In reviewing the evidence of record, the Board finds that 
there is no evidence to support the veteran's claim, other 
than his own lay statements.  The treatment records for the 
initial treatment provided to the veteran in April 1978 have 
not been provided, although they were requested.  Medical 
records that have been provided do not show that the veteran 
claimed to have been distracted at the time he fell into the 
ditch.  In those instances where the actual fall is 
discussed, the fall resulted from the ground giving way, 
there is no mention of the veteran's hearing loss at all.  
Moreover, the veteran's initial back injury, or any 
subsequent injury or disease, has not been linked to his 
actual fall in the ditch by anyone other than the veteran.  
Rather, the objective evidence of record demonstrates that 
the initial back injury was the result of the attempts by his 
co-workers to pull him from the ditch.  The subsequent back 
injuries were either attributed as aggravation of the initial 
back injury or deemed to be separate from the initial injury.  
There is no medical evidence to relate any disease process to 
the veteran's service-connected hearing loss.

Proximate cause is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 74-75 
(1998) (citations omitted).  Here the veteran was walking 
along an excavated area at night, as per his workman's 
compensation deposition testimony, when the ground gave way 
and he fell into the ditch.  The veteran has not supplied any 
evidence to show that his service-connected hearing loss 
caused the ground to give way and result in his fall.  
Further, the evidence of record is clear that the injuries 
sustained at the time of the fall were the result of the 
efforts made to extricate the veteran from the ditch.  In 
short, there is no evidence to show that the veteran's 
service-connected hearing loss was the proximate cause of his 
initial back injury or the cause of any subsequent injury or 
disease.  

The Board has also considered whether the veteran's service-
connected hearing loss served to aggravate an existing 
nonservice-connected disability as contemplated under Allen.  
However, again, the veteran has not presented any objective 
evidence to show that such aggravation of any type of 
disorder, either injury or disease, has occurred.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the events leading up to his fall and the 
efforts made to extricate him from the ditch.  However, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus to a service-connected 
disability, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran has failed to provide evidence that his service-
connected hearing loss in the left ear caused his fall.  
Further, he has not provided the necessary medical evidence 
to show that his service-connected hearing loss was the 
proximate cause of his initial back injury.  Finally, he has 
not provided any medical evidence to show that any subsequent 
back or leg injury or disease process is related, in any way, 
to his service-connected hearing loss in the left ear.  
Accordingly, the veteran's claim is denied.


ORDER

Entitlement to service connection for a back disorder, and 
additional unspecified disabilities, as secondary to service-
connected left ear hearing loss is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 7 -


